Name: Council Regulation (EC) NoÃ 1667/2006 of 7 November 2006 on glucose and lactose (Codified version)
 Type: Regulation
 Subject Matter: foodstuff;  European Union law;  tariff policy;  beverages and sugar
 Date Published: nan

 11.11.2006 EN Official Journal of the European Union L 312/1 COUNCIL REGULATION (EC) No 1667/2006 of 7 November 2006 on glucose and lactose (Codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) In order to avoid technical difficulties as regards customs treatment, Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (5) groups glucose, glucose syrup, lactose and lactose syrup within one heading and chemically pure glucose and lactose within another. (3) However, glucose falling within subheadings 1702 30 91, 1702 30 99 and 1702 40 90 of the combined nomenclature and lactose falling within subheading 1702 19 00 of the combined nomenclature are listed in Annex I to the Treaty and are therefore subject to the system of trade with third countries provided for under the common organisation of the markets to which they belong, while chemically pure glucose and lactose not listed in Annex I of the Treaty are subject to the system of customs duties, the economic incidence of which can be appreciably different. (4) This situation creates difficulties which are all the greater in that the products in question, whatever their degree of purity, are derived from the same basic products. The criterion for customs classification between those products which are and those which are not chemically pure is a 99 % degree of purity. In addition, products with a slightly higher or slightly lower degree of purity may have the same economic use. Therefore, the application of different systems leads to distortions of competition which are all the greater because of interchangeability. (5) The only solution to these difficulties is to submit the products to the same economic treatment whatever their degree of purity or, to the extent that this would appear adequate, to harmonise the treatment given to the two groups of products. (6) The Treaty does not specifically provide the authority needed to take such action. In these circumstances the necessary measures should be taken on the basis of Article 308 of the Treaty. In addition, the most appropriate measures are to extend to chemically pure glucose the treatment given to other glucose under Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (6), and to extend to chemically pure lactose the treatment given to other lactose under Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (7), HAS ADOPTED THIS REGULATION: Article 1 The treatment provided by Regulation (EC) No 1784/2003 and by the provisions adopted for the application of this Regulation for glucose and glucose syrup falling within subheadings 1702 30 91, 1702 30 99 and 1702 40 90 of the combined nomenclature shall be extended to glucose and to glucose syrup falling within subheadings 1702 30 51 and 1702 30 59 of the combined nomenclature. Article 2 The treatment provided by Regulation (EC) No 1255/1999 and by the provisions adopted for the application of this Regulation for lactose and lactose syrup falling within subheading 1702 19 00 of the combined nomenclature shall be extended to lactose and to lactose syrup falling within subheading 1702 11 00 of the combined nomenclature. Article 3 When the treatment given to glucose and glucose syrup or to lactose and lactose syrup falling respectively within subheadings 1702 30 91, 1702 30 99, 1702 40 90 and 1702 19 00 of the combined nomenclature is amended pursuant to Article 37 of the Treaty or in accordance with procedures established for the application of that Article, such amendments shall extend as appropriate to glucose and to glucose syrup or to lactose or to lactose syrup falling respectively within subheadings 1702 30 51, 1702 30 59 and 1702 11 00 of the combined nomenclature, unless, in accordance with the same procedures, other measures are taken for the harmonising of the treatment applicable to these products with the treatment applicable to those already mentioned. Article 4 Regulation (EEC) No 2730/75 is hereby repealed. References made to the repealed Regulation shall be construed as being made to this Regulation and should be read in accordance with the correlation table in Annex II. Article 5 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2006. For the Council The President E. HEINÃ LUOMA (1) Opinion of 12 October 2006 (not yet published in the Official Journal). (2) Opinion of 13 September 2006 (not yet published in the Official Journal). (3) OJ L 281, 1.11.1975, p. 20. Regulation as last amended by Commission Regulation (EC) No 2931/95 (OJ L 307, 20.12.1995, p. 10). (4) See Annex I. (5) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 996/2006 (OJ L 179, 1.7.2006, p. 26). (6) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (7) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). ANNEX I REPEALED REGULATION WITH ITS SUCCESSIVE AMENDMENTS Council Regulation (EEC) No 2730/75 (OJ L 281, 1.11.1975, p. 20) Commission Regulation (EEC) No 222/88 (OJ L 28, 1.2.1988, p. 1) only Article 7 Commission Regulation (EC) No 2931/95 (OJ L 307, 20.12.1995, p. 10) only Article 2 ANNEX II CORRELATION TABLE Regulation (EEC) No 2730/75 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4   Article 4 Article 5 Article 5  Annex I  Annex II